Title: Thomas Jefferson to Albert Gallatin, 16 March 1817
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello
Mar. 16. 17.
          
          This will be handed to you by mr William C. Preston a young gentleman of this state, either son, or nephew (I know not which) to the gentleman of that name with whom you served in Congress about 1792. I do not know him personelly, but learn from those who do, and in whom I have confidence, that he is of excellent talents, and perfect integrity. his standing in this state is high, and he will probably become prominent. judging from my own experience when in your situation, I think I serve you in making known to you when those who present themselves to you are worthy of your notice and patronage. I believe this gentleman to be so. I am glad by him to repeat to you the assurances of my constant friendship and respect.
          Th: Jefferson
        